Citation Nr: 0401210	
Decision Date: 01/13/04    Archive Date: 01/22/04	

DOCKET NO.  98-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1970 to May 1974.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the VARO in Reno, Nevada.  The veteran currently lives in 
Illinois, and the claims folder is under the control of the 
RO in Chicago, Illinois.  

A review of the claims folder reveals that the matter was 
remanded by the Board on three separate occasions, in March 
1999, September 2000, and April 2001, for further 
development.  In August 2002, the Board determined that 
service connection for a chronic acquired psychiatric 
disorder, to include PTSD, was not warranted on the basis 
that there was no current medical evidence of PTSD, that a 
psychiatric disability was not shown in service, a psychosis 
was not manifested to a compensable degree within the first 
year following service discharge, and any currently present 
psychiatric disorder had not been shown to be etiologically 
related to the veteran's active service.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) of the Board's denial 
of his claim for service connection for a psychiatric 
disorder, to include PTSD.  In an order dated in March 2003, 
the Court, pursuant to a joint motion of the parties, vacated 
the decision and remanded the case to the Board for further 
proceedings.  Copies of the Court's order and joint motion of 
the parties have been placed in the claims file.  

This appeal is being REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.


REMAND

The Board observes that the Veterans' Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist the claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative concerning certain aspects of 
claim development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

A review of the claims file in this case shows that VA has 
sent the veteran various pieces of correspondence pertaining 
to his claim.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA is to inform the 
veteran what evidence VA will seek to provide and what 
evidence he is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  A general letter addressing 
these provisions is not sufficient.  The letter must be very 
specific as to what evidence VA has and exactly what evidence 
the veteran needs to provide.  If VA failed to discuss the 
notice requirement, VA did not consider all applicable 
provisions of law and provide an adequate statement of 
reasons or bases for its decision.  See Charles v. Principi, 
16 Vet. App. 370, 373 (2002).

The most recent medical evidence of record is a report of a 
June 2000 VA outpatient report reflecting the veteran gave a 
history of having been initially hospitalized during service.  
The VA physician commented that the veteran appeared to have 
had some sort of anxiety reaction at the time, but he did not 
have the records available from the admissions.  The 
physician reported that, while the veteran did not meet the 
criteria warranting a diagnosis of PTSD, he "might have met" 
the criteria for anxiety or depression during his reported 
hospitalizations in service.  It was recommended that the 
veteran attempt to obtain the records and reapply on that 
basis.  Unfortunately, subsequent thereto, evidence obtained 
by the RO reveals that there is no longer a medical facility 
at Wiesbaden, Germany.  It was stated there had been a 
downsizing of bases in Germany since the time the veteran 
served.  Also of record is a July 2001 communication from the 
United States Air Force Medical Center, McConnell Air Force 
Base, Wichita, Kansas, to the effect that there are no 
records available pertaining to the veteran.

The record also reveals that the veteran has not been 
accorded a comprehensive psychiatric examination by VA for 
several years.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter prepared by the RO not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by him and which part, if any, 
VA will attempt to obtain on his behalf.

2.  The RO should then schedule a 
psychiatric examination of the veteran by 
an appropriate specialist for the purpose 
of determining the nature and etiology of 
any psychiatric disorder, including PTSD, 
which may be present.  The claims file 
and a copy of this REMAND must be made 
available to and viewed by the examiner 
prior to the requested examination.  All 
appropriate studies, including PTSD 
subscales, are to be performed.  The 
examiner should determine the extent, 
etiology, and current diagnosis of any 
psychiatric disability found to be 
present.  The examiner should offer an 
opinion, with complete rationale, as to 
whether any psychiatric disorder 
identified is as likely as not 
attributable to the veteran's years of 
active service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review and 
readjudicate the service connection 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in a denial of the claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




